 A B & E FOREIGN CAR PARTSA B & E Foreign Car PartsandAutomotiveWarehousemen Local 241, International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America.Cases 20-CA-10692 and20-RC-13107March 11, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn August 31, 1976, Administrative Law JudgeJames T. Rasbury issued the attachedDecision inthis proceeding. Thereafter, Respondent Employerfiled exceptions and a supporting brief, and theGeneral Counsel fileda letter containingremarkswith respect to Respondent's arguments in itsbrief insupport ofits exceptionsand attached the brief hefiled with the Administrative Law Judge.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecisionin light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent,A B & E Foreign Car Parts, San Francisco,California, its officers, agents, successors, and as-signs, shall take the action set forth in the saidrecommended Order, as so modified:1.Insert the following as paragraph 1(d):"(d) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act."2.Delete from paragraph 1(c) the languagepreceding "threatening."3.Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that Case 20-RC-13107be, and it hereby is, remanded to the RegionalDirector for Region 20 to open and count the ballotof Robert Deasy, to issue a revised tally of ballots,and to take such further action as then becomesappropriate.228 NLRB No. 756271Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutions with respect tocredibilityunless the clear preponderanceof all ofthe relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc,91NLRB 544 (1950),enfd.188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the recordand find no basis forreversing his findings.2The discriminatory discharge of an employee becauseof his protectedconcerted activities goes to thevery heart of the Act. The AdministrativeLaw Judge omitted a broad cease-and-desist order covering the illegaldischarge which he found Respondent had committed.Consequently,as it isfound thatRespondentunlawfullydischarged an employee,we shall issue abroad cease-and-desist order herein.N.LR.B.v.EntwistleMfg. Co.,120F.2d 532, 536 (C.A. 4, 1941).Contrary tothe Administrative Law Judge, we find that Respondent didnot violate Sec. 8(aXl) by making"disparaging"remarks aboutthe Union.We shall amend the Order and notice accordingly.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter affording all sides an opportunity to presentevidence and state their positions, the NationalLabor Relations Board has found that we haveviolated the National Labor Relations Act and hasordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist unionsTo bargain collectively through represen-tatives of their own choosingTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any suchactivities.WE WILL NOT interfere with, restrain, or coerceour employees in the exercise of the rightsguaranteed in Section 7 of the National LaborRelations Act.WE WILL NOT offer employees increased wagesor improved medical insurance benefits in aneffort to induce the employees to defeat theUnion.WE WILL NOT threaten to close the business inthe event the employees select the Union as theircollective-bargaining agent.WE WILL NOT discharge or otherwise discrimi-nate against employees for engaging in union orconcerted activities protected by the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof rights guaranteed under Section 7 of the Act. 628DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL offer Robert Deasy full and immedi-ate reinstatement to his former position or, if thatpositionno longer exists, to a substantiallyequivalent position, andWE WILL make himwhole for anyloss in wagesor other benefitsincurred by him because of our discriminatoryand unlawful conduct in discharging him onOctober 3, 1976.A B & E FOREIGN CARPARTSDECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: Theseconsolidated cases were heard before me in San Francisco,California, on May 5 and 6, 1976. An unfair labor practicecharge wasfiled by Kenneth Silbert, an attorney for theCharging Party, on October 6, 1975, alleging the unlawfuldischarge of Robert Deasy by A B & E Foreign Car Parts(hereinRespondent), because of Deasy's activities onbehalf of Teamsters Local 241 (herein Union). The chargewas served on Respondent on October 8, 1975. Acomplaint issued on January 26, 1976, based on theaforementioned charge and alleged four specific acts ofinterference, restraint, or coercion by Respondent duringOctober in violation of Section 8(a)(1) of the NationalLabor Relations Act, as amended, and the unlawfuldischarge of Robert Deasy because of his membership in oractivities on behalf of the Charging Union in violation ofSection 8(a)(3) and (1) of the Act.'A Stipulation for Certification Upon Consent Electionwas executed by counsel representing Respondent and bythe counsel for the Charging Union in the followingappropriate collective-bargaining unit:All drivers, warehousemen and countermen employedby the Employer at its San Francisco, Californialocation; excluding all other employees, guards andsupervisors, as defined in the Act. [See G.C. Exh. 2(b)].Pursuant to that consentagreement, an election was held inthe agreed-upon unit of Respondent's employees onNovember 24, 1975. The election resulted in two ballotscast for the Petitioner, two ballots cast against theparticipating labor organization, and two challengedballots.The two challenged ballots were those of Jerome (Jerry)Sadhu and Robert Deasy. The Regional Director's Reporton Challenged Ballots dated January 27, 1976, resolved thestatus of Jerry Sadhu by recommending that the challengeto his ballot be sustained because the evidence clearlyrevealed that he is the son of Mrs. Shanti Sadhu, the soleowner of the Employer. Section 2(3) of the Act specificallyexcludes as employees individuals who are employed bytheir parents. At the time of the election, Robert Deasy wasnot on the Employer's payroll, and his ballot waschallenged by the Board agent conducting the election.The validityof this challengewillbe determined byresolving the unfair labor practice allegedly occurring asset forth in the complaint issued in Case 20-CA-10692.The Regional Director then consolidated this unresolvedissue in Case 20-RC-13107 and the unfair labor practicecomplaint.Briefs were filed by tie General Counsel and Respon-dent and have been carefully considered.Upon the entire record and my observation of thedemeanorof thewitnesses, I hereby make the following:FINDINGS OF FACT1.JURISDICTIONDuring the calendar year 1975, Respondent receivedwithin the State of California goods of valueexceeding$50,000, which goods were shipped to Respondent directlyfrom outside the State of California, or purchased fromsuppliers of Respondent within the State of California,which suppliers in turn had purchased said goods fromoutside the State of California. At all times material herein,Respondent has been a sole proprietorship with itsprincipal place ofbusinessin San Francisco, California,where it is engaged and has been engaged in the wholesaleand retail sale of foreign car parts. On the basis of thisundenied information, I find Respondent to be anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.II.THE LABOR ORGANIZATIONINVOLVEDThe parties stipulated and I hereby find that theAutomotiveWarehousemen, Local 241, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, is, and at all times material hereinhas been, a labor organization within the meaning ofSection 2(5) of the Act.III.THE ISSUESThe pleadings and the evidence presented in this caseraise the following issues:1.Is Jerome(Jerry)Sadhu,son of the sole owner, anagent and supervisor of Respondent within the meaning ofSection 2(13) and(11) of the Act?2.What was the real motivatingfactor whichprecipi-tated the discharge of Robert Deasy?3.Did Jerome Sadhu and/or Mrs.Shanti Sadhuthreaten,promise, or interrogate employees as alleged inthe complaint in violation of Section8(a)(1) of the Act?IAt the hearing, the General Counsel was permitted to amend thecomplaint by including two additional allegations of 8(a)(1) violations A B & E FOREIGN CAR PARTS629IV.THE UNFAIR LABOR PRACTICES ALLEGEDA.BackgroundRobert Deasy was hired by Respondent on April 21,1975,2 as a counterman at the rate of $5 per hour. Exceptfor a brief vacation during the month of August, heremainedemployed fulltime untilOctober 3, on whichdate he was terminated by Respondent. The duties of acounterman included taking orders from customers, fillingthe orders, preparing invoices, stocking shelves, storingparts, and occasionally ordering parts. At all times duringthe period of Deasy's employment there were two othercountermen, Kelvin Tom and Francis Anthony. Addition-ally, for at least a portion of the time, Paul Francis was alsoemployed as a counterman and at all times Jerry Sadhuwas a member of the work force performing some of theduties of a counterman and allegedly performing addition-al duties which made him a supervisor. There also were twodeliverymen, Dan Perez and David Genochio.B.Jerry Sadhu's Supervisory StatusRobert Deasy testified that he first learned of possibleemployment with Respondent through the CaliforniaHuman ResourcesDevelopment Department. An employ-ment clerk at theHuman ResourcesDepartment calledRespondent and then gave the phone to Deasy, who talkedtoMrs.Sadhu concerning his experiencefor a job ascountermanwithRespondent.The next day, Deasytestified that he called Jerry Sadhu on the telephone andtalked to him, at which time he again discussed hisexperience as a foreign car parts counterman and gaveJerry Sadhuthe namesof his former employers. JerrySadhu advised Deasy that the job which had been listedwith the California Employment Department had beenfilled but, in the event help was needed in the future, theymight call him. The following Monday, April 21, Deasyreceived a call from Jerry Sadhu and was asked if he couldreport for work immediately. Deasy reported to Respon-dent about 11 a.m. After a brief discussion with JerrySadhu regarding wages andbenefits, he promptly started towork.Kelvin Tom testified that he first went to work forRespondent in 1973 and remained through November1975.During the last 6 months of his employment, hetestified, he reported to Jerry Sadhu, and it was Jerry whogave him hiswork assignments.Tom also testified that,when a problem of discounts arose that he would discussthe problem with Jerry Sadhu, who was always able to tellhim how much of a discount was to be given to theparticular account. Tom also testified that, in January1975, he requestedpermissionto take his vacation fromJerrySadhu,whichpermissionwas granted, withoutfurther consultation with anyone else in authority.Daniel Perez, currently employed as a deliveryman,testified that, at the time he was hired by Respondent, hewas interviewed by Jerry Sadhu and questioned concerninghis knowledge in the area of foreign cars and, withoutconsulting anyone else, Jerry Sadhu advised Perez that hewould be hired on a 2-week trial basis.David Genochio, currently employed as a deliveryman,testified that he heard of a possible opening from his friend,Daniel Perez,and that he spoke directly to Jerry Sadhu inthe presence of Francis Anthony and was hired immediate-ly by Jerry Sadhu and promptly started to work.Kelvin Tom also testified to an occasion where JerrySadhu discharged an employee who refused to perform thework requested by Sadhu because it was shortly before 9a.m.,which was the employees' regular starting time,whereupon he was immediately discharged by Jerry Sadhu.C.The Union Activity of DeasyBothKelvin Tom and Robert Deasy testified that,following a private discussion regarding insurance, aquestion ' came up concerning the possibility of groupinsurance for the employees at Respondent's place ofbusiness.This in turn led to a suggestion that theemployees might consider the advantages of joining aunion.Following conversation with employees DanielPerez and David Genochio, Kelvin Tom contacted JimKincaid,business representativefor the Union, fromRespondent's premises by use of the telephone on eitherSeptember 15 or 16. A meeting was arranged for September17 so that the four employees could talk to Kincaidregarding the Union. At this- meeting in the union officesemployees Deasy, Tom, Perez, and Genochio signed unionauthorization cards.3On Monday, September 29, Kelvin Tom overheard JerrySadhu mention Jim Kincaid's name on the telephone then,following a pause, heard Jerry say, "My guys?" At theconclusion of this telephone conversation, Tom saw JerrySadhu speak to Francis Anthony in private. Later on thesameday,Deasy heard Jerry Sadhu talking on thetelephone and overheard the following conversation: "Didyou get any names? [Pause.] So that's the punk. [Pause.] Sothat's the son-of-a-bitch."The following day, Tuesday, September 30, Jerry Sadhutold Deasy that due tothe financial situationat the storethey were going to have to make some cutbacks in thenumber of employees and that Deasy would have to go.During this conversation, there was no indication thatDeasy's work had been unsatisfactory; he had not receivedany written warnings during the period of his employment.There had been no indications of an economic curtailmentor conversation indicating that Respondent was consider-ing laying off any of its employees. Later on the sameafternoon,Deasy learned thatMrs. Sadhu had beenhospitalized, and he asked Jerry Sadhu if he might beretained. On Friday, October 3, Deasy was "laid off."Kelvin Tom testified that on Monday, following thelayoff of Deasy, when he was eating lunch with JerrySadhu, Jerry Sadhu "asked me how well I knew Bob. I justtold him we were just friends. He said not to tell anybodythis, but the reason he had fired Bob was because he hadgone to the Union [not] because of financial reasons." Inthis conversation, Jerry Sadhu further related that he had2Therelevant and significant events relating to this caseoccurredin the3Apparentlyneither FrancisAnthonynor Paul Francis was invited toyear 1975 and,unless otherwise indicated,all dates hereinafter will be in theattend this initial effortby the employees. Both Anthonyand Paul Francisyear 1975are related to the Sadhus. 630DECISIONSOF NATIONAL LABOR RELATIONS BOARDlearned about the union activities from Keith and Norman,employees of the Lucas warehouse, which is involved in thebusiness of auto parts imported from England.D.Threats and PromisesKelvin Tom also testified that, just before he resigned hisposition with Respondent on or about November 10 or 11,he visitedMrs. Sadhu in her home, at which time JerrySadhu was present. According to Tom, Jerry Sadhu andMrs. Sadhu were attempting to persuade him to stay on hisjob with Respondent. Tom testified: "They offered me awageincrease,plus a promise of medical benefits if Istayed and voted the Union down."Dan Perez testified to a statement he heard Jerry Sadhumake at a time when both Perez and David Genochio werepresent.According to the testimony, Jerry Sadhu wasposting theNationalLaborRelationsBoard posterinforming the employees of the election, at which time hesaid, "If you guys want to go union, you guys would haveto find-no, he would wash his hands of it and we wouldhave to fmd a new boss and I would sell the shop." NeitherPerez nor Genochio responded in any manner.E.The Respondent's DefensesRonald Brittain, a public accountant who services theRespondent's account, testified,in essence, that a friend ofhis son had made a comment that Deasy was not the"salesman that he was cracked up to be." As a conse-quence, he discussed this comment with Mrs. Sadhu andJerry Sadhu, and itwas suggestedthat an audit be made ofthe volume of work produced by Deasy as compared to theother countermen. Brittain's testimony indicated that 2days were selected at random, and the number of salesticketsfor each of the countermen counted. Deasy'snumber of sales tickets was only average, but he wasreceiving the highest pay of any of the countermen.Mrs.Shanti Sadhu's testimony tended to indicate thatDeasy was only hired as a temporary employee in order toreplace Paul Francis, her nephew, who had broken his legin an automobile accident, and also because Jerry Sadhuwas going to be married on April 26 and would be taking avacation. However, there was no testimony that Deasy wasso advised at the time he was hired. Her testimony alsoblamed Deasy for drinking beer on the job and entertain-ing friends in the shop when there were customers waitingto be assisted. Her testimony further indicated that hespent too muchtime assistingpurchasers of parts in how torepair their automobiles; that Respondent had receivedcomplaints from customers, including two undated letterswhich were received on or about the date of Deasy'stermination.However, there was a paucity of testimonyand a complete absence of any written evidence to indicatethat Deasy had ever been specifically warned ofany or all4 See Wigmore,Evidence285-290 (3d ed.); alsoMichaelBenevento andJohnBeneventod/b/a M.BenventoSands &Gravel Co.,131NLRB 358, 364(1961);Marriello Fabrics, Inc. and Michael Marnello,149 NLRB 333, 341(1964).5 Sec. 2(l 1) of the Act reads as follows: "Me term `supervisor' means anyindividual having authority,in the interestof the employer, to hire, transfer,suspend, lay off,recall,promote,discharge,assign,reward, or disciplineother employees, or responsibly to direct them, or to adjust their grievances,of these shortcomings and told that, if they were notcorrected, he would be "laid off' or "discharged."Don Ray Sharp testified that he had been a regularcustomer of Respondent for a number of years but that hebecame disenchanted with Deasy, who insisted on trying toassist him rather than permitting him (Sharp) to talk toJerry Sadhu, who Sharp felt was better qualified to aid himon the particular problems of his foreign automobile. Theletterwhich he claims to have written and mailed onOctober 1 voicing his complaints to Respondent appears inthe record as Respondent's Exhibit 2. The letter is undated,and there is no proof that it was received prior to thedischarge of Deasy.TheresaReena Devi Sadhu, the owner's daughter,identifiedRespondent's Exhibit 1 as a customer's com-plaint letter which she received in the mail on October 1(again this letter was not dated). Her other relevanttestimony related to a denial that her mother had offeredKelvin Tom an increase in wages if he would stay withthem and help to vote the Union down. Theresa Sadhu alsoidentified Robert Deasy's claim for unemployment insur-ance on which he had indicated that he was "laid off."AnalysisThe alleged and apparent wrongdoer in most of thisseries of events is Jerry Sadhu. He was not called as awitness, and there was no explanation as to why he was notcalled. In the absence of some reasonable explanation, thefailure of one party to call a witness within its controljustifies the reasonable inference that his testimony, ifcalled,would be unfavorable.4 The testimony of Deasy,Tom, Perez, and Genochio regarding Jerry Sadhu'sauthority (or apparent authority and actual conduct) tohire, fire, and direct the efforts of the other employees; hisdisparaging remarks regarding the Union; his threat to sellthe shop in the event the Union got in; and theacknowledgment that Deasy was discharged because of hisinterest and activity on behalf of the Union, stand in therecord undenied.On the basis of the above-related incidents and thegenerally credited testimony of the witnesses referred to, Iherewith fmd Jerome (Jerry) Sadhu to be, and at all timesmaterial herein to have been, an agent and supervisor ofRespondent acting within the meaning of Section 2(13) and2(11) of the Act .5 At the hearing, counsel for Respondentacknowledged that Mrs. Shanti Sadhu was the sole ownerof Respondent. As such certainly she was a supervisor andagentwithin the meaning of the Act.The testimony of Respondent's witnesses at the hearingwas that of a "scattergun" with the hope that some portionof it might provide an acceptable excuse or reason forlaying off Deasy. The reasonable, candid, and straightfor-ward testimony of General Counsel's witnesses, whom Ihave credited, when weighed in light of the adverseor effectively to recommendsuch action, if in connection with theforegoingthe exerciseof such authorityis not of a mere routineor clerical nature, butrequiresthe use ofindependent judgment."Sec.2(13) reads: "In determiningwhether anyperson is acting as an`agent'of anotherperson so as to makesuch other person responsible for hisacts,the question of whetherthe specificactsperformedwereactuallyauthorized or subsequently ratifiedshall not becontrolling." A B & E FOREIGN CAR PARTS631inference to be drawn by the failure of Respondent toproduce Jerry Sadhu or explain his absence, lead to theinescapable conclusion thatRespondent's reason fordischarging Deasy was pretextual and that much of theevidence and testimony by Respondent's witnesses at thehearing was contrived.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent as set forth in section IV,above, occurring in connection with the business opera-tionsof the Employer, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.VI.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Respondent having discriminatorily discharged RobertDeasy, I find it necessary that Respondent be ordered toreinstate him to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges, dismissing, if necessary, anyone who mayhave been hired to perform the work which he wasperforming at the time of his severance on October 3, 1975.Additionally, Respondent will be ordered to make RobertDeasy whole for any loss of earnings he may have sufferedby reason of his unlawful termination. Backpay is to becomputed on a quarterly basis, making appropriatedeductions for interim earnings, and with interest to bepaid at the rate of 6 percent per annum as set forth by theBoard in F.W. Woolworth Company,90 NLRB 289 (1950);Isis Plumbing & Heating Co.,138 NLRB 716 (1962).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Automotive Warehousemen, Local 241, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.3.Jerome (Jerry) Sadhu and Mrs. Shanti Sadhu are,and each is, a supervisor and agent of Respondent withinthe meaning of Section 2(11) and (13) of the Act.4.By discharging Robert Deasy on October 3, 1975,because of Deasy's support and activity on behalf of theUnion, Respondent has violated Section 8(a)(3) and (1) ofthe Act.5.By the disparaging remarks towards the Union andby threatening to sell the shop, Respondent by the actionsand conduct of its supervisor, Jerry Sadhu, has coerced and6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Secthreatened its employees in violation of Section 8(a)(1) ofthe Act.6.By offering Kelvin Tom an increase in wages andimproved medicalinsurancebenefits if he would remain anemployee and help to defeat the Union, Respondent hasinterfered with, restrained, and coerced its employees in theexercise of their rights guaranteed by Section 7 of the Act,in violation of Section 8(a)(1) of the Act.7.Allegations of the complaint not specifically set forthhereinabove as violations of the Act are to be dismissed.VIII.DISPOSITIONOF CHALLENGED BALLOTHaving found that Robert Deasy was unlawfully dis-charged by Respondent because of his support and activityon behalf of the Union, it is recommended that thechallenge to his ballot be overruled and that his ballot beopened and counted. Thereafter, the results of the electionto be certified by the Board.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDERSThe Respondent, A B & E Foreign Car Parts, SanFrancisco, California, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging,laying off, or otherwise discriminatingagainst employees in regard to hire or tenure ofemploy-ment or any other term or condition of employmentbecause of their activitieson behalf ofa labor organizationor for engaging in any activity protected by Section 7 of theAct.(b)Promising or offering employees improved wagesand/or medical insurance benefits if they will assist indefeating the Union.(c)Making disparaging remarks about AutomotiveWarehousemen and Local 241, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,or any other labor organization, or threatening tocloseRespondent'splace of business in the event theemployees affiliate with a labor organization.2.Take the following affirmative action designed toeffectuate the policiesof the Act:(a)Make Robert Deasy whole for any loss of earnings hemay have suffered as a result of his discriminatorydischarge and offer him reinstatement in the manner setforthhereinabove in the section entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents all payroll and other records necessaryto compute the backpay rights of Robert Deasy as set forthin "TheRemedy" section of this Decision.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes. 632DECISIONSOF NATIONALLABOR RELATIONS BOARD(c) Post at its San Francisco, California, facility, copies ofthe attached notice marked "Appendix." 7 Copies of saidnotice, on forms provided by the Regional Director forRegion 20, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,7 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantincluding all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondentto insurethat said notices are not altered,defaced, or covered by any other material.(d)Notify theRegionalDirector for Region 20, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.to a Judgmentof the UnitedStatesCourt of AppealsEnforcing an Order ofthe National LaborRelations Board."